Moore, J.
The relator, who is prosecuting attorney, was served with a subpoena in a divorce case where there was a minor child. He investigated the case and filed a written report with the clerk of the court. He made an affidavit of what he had done, and applied to the circuit judge for a certificate to the county treasurer that the services had been performed by relator, and that relator was entitled to $5 therefor. The circuit judge declined to give relator such a certificate.
This is an application for mandamus to the circuit judge to require him to execute said certificate. The statutes involved are section 8657, 3 Comp. Laws, as amended by Act No. 315, Pub. Acts 1907, and Act No. 284, Pub. Acts 1909 (3 Comp. Laws 1915, § 11433). We think the circuit judge overlooked the last-named *460act, as it clearly entitles the relator to his certificate under the showing made.
The writ of mandamus will issue as prayed, but without costs.
Stone, C. J., and Kuhn, Ostrander, Bird, Steere, Brooke, and Person, JJ., concurred.